Judgments, Supreme Court, Bronx County (Denis J. Boyle, J., at hearing; Martin Marcus, J., at trial, plea and sentence), rendered December 9, 2002, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and, upon his guilty plea, of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 14V2 years, 14V2 years and 15 years, respectively, unanimously affirmed.
The court properly denied defendant’s suppression motion. The lineup photograph establishes that all the participants were similar in appearance and that the age difference between defendant and the others was not noticeable, so that there was no substantial likelihood that defendant would be singled out for identification (see People v Chipp, 75 NY2d 327, 335-336 [1990], cert denied 498 US 833 [1990]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Marlow, Sullivan, Ellerin and Nardelli, JJ.